Citation Nr: 0621910	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  99-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder. 

2.  Entitlement to service connection for a major depressive 
disorder, to include secondary to a chronic headache 
disorder.
  
3.  Entitlement to an increased disability rating for a 
headache disorder, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The veteran testified at a Board hearing held at the RO in 
March 2001. The Board remanded the case in May 2001 for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran attended a hearing at the RO before a Veterans 
Law Judge in March 2001. The individual conducting the 
hearing has since left the Board's employ. The veteran was 
advised of this in May 2006 correspondence from the Board, 
and was offered the opportunity to attend another Board 
hearing in connection with his appeal. Later in May 2006, he 
responded that he desired another hearing before a traveling 
Veterans Law Judge.

In light of the veteran's request for an additional hearing 
before a Veterans Law Judge, the Board will remand this case 
to afford him the requested hearing. 38 C.F.R. § 20.704(a) 
(2005).

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should schedule the veteran for a 
Travel Board Hearing. He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

